PER CURIAM.
This appeal and cross appeal involves a single issue regarding the allowance of attorney’s fees, costs and expenses and the amount thereof incurred in the case of Westphal v. Morrow, case number 86-2975. The final judgment therein was entered November 10, 1986. That judgment was reversed and remanded for a new trial in Westphal v. Morrow, 531 So.2d 731 (Fla. 4th DCA 1988). The judgment here under consideration was entered June 4,1987 and awarded appellees therein attorney’s fees, costs and expenses for the litigation in the trial court. Appellant in this case seeks reversal of this award and appellees, by cross appeal, seek reversal based upon the inadequate amount thereof.
Since the appeal in the main case has been reversed and remanded for a new trial, the award of attorney’s fees, costs and expenses must also be reversed. However, the reversal is without prejudice to the consideration of appellees’ entitlement to attorney’s fees, costs and expenses for the litigation to date depending upon appel-lees’ being successful upon retrial of the case in the trial court. The same principle will apply relative to appellees’ entitlement to attorney's fees for this appeal.
Accordingly, the judgment appealed from is reversed and the cause is remanded to the trial court for further appropriate proceedings.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.